Citation Nr: 1721956	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for degenerative joint disease of the right hip with limitation of extension (right hip disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appellant is a Veteran who served on active duty from April 1957 to November 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014, rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2016, the Board denied entitlement to an initial compensable rating for degenerative joint disease of the right hip, limitation of extension, and entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran waived any appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss.  In March 2017, the Court granted a Joint Motion for Remand (JMR), which vacated the July 2016 Board decision with regard to the issue of entitlement to service connection for degenerative joint disease of the right hip, limitation of extension and remanded the matter back to the Board for further consideration consistent with the terms of the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2014, the Veteran underwent a VA examination.  The examiner found the Veteran had extension to greater than 5 degrees, with objective evidence of painful motion beginning at 5 degrees.  The Veteran reported functional loss of range of motion following repetitive-use testing.   

The Veteran had a VA examination in March 2016.  The examiner noted the existence of flare-ups, but explained he could not opine on any additional functional loss during flare ups.  The examiner did not explain why she could not so opine.  See Jones v. Shinseki, 23 Vet.App. 382, 390-92 (2010).  

Additionally the Board observes that a new precedential opinion that directly impacts the issue of entitlement to an initial compensable rating for degenerative joint disease of the right hip, limitation of extension, was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above, and to obtain a more current evaluation of his right hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his right hip disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  All indicated studies should be performed.  

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on repeated use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.   

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

If the right hip cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  


2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




